Citation Nr: 1446490	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-22 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent disabling for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that the Veteran receives treatment from VA.  The most recent VA treatment record associated with the claims file is dated in April 2012; however, an unrelated rating decision dated in August 2013 indicates that VA treatment records dated through August 2013 were considered.  In addition, VA treatment notes associated with the claims file and dated from April 2009 to September 2009 reveal a handwritten note stating that only one year of records was printed and more records were available.  As such, the VA treatment records associated with the claims file are incomplete and attempts must be made to obtain and associate with the claims file complete VA treatment records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The most recent VA examination evaluating the Veteran's PTSD disability is dated in December 2009 and January 2010.  As noted above, the Veteran has received consistent treatment for his PTSD and additional VA treatment records are being sought by the remand.  Therefore, the Board finds that it must remand this claim for the Veteran to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

The VA examination evaluating the Veteran's PTSD disability reported that the Veteran is not employed because he retired due to being eligible by age or duration of work.  Later the examiner reported that there were no deficiencies in the area of work.  However, no rationale was provided and as the examiner earlier indicated that the Veteran was not working due to retiring it is unclear whether the examiner has found that the Veteran is employable.  As such, the Board finds that an opinion must be obtained regarding whether the Veteran is rendered unemployable due to his service connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file complete VA treatment records dated prior to April 2009 and since April 2012.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his PTSD disability.  The claims folder should be made available to and reviewed by the examiner. All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  In addition, the examiner must render an opinion on whether the Veteran's PTSD renders the Veteran unable to secure or follow a substantially gainful occupation. 

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

